DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This is an office action in response to applicant's arguments and remarks filed on January 12, 2022. Claims 27-34 and 36-40 are pending in the application and being examined herein.
Status of Objections and Rejections
The rejection of claim 35 is obviated by Applicant’s cancellation.
The objection of claim 27 is withdrawn in view of Applicant's amendment. 
All other rejections are withdrawn in view of Applicant’s amendment.
New grounds for rejection under 35 USC 112(b) and 103 are necessitated by Applicant’s amendment. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 27-34, 36-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. New matter is shown in bold. Claim 27 recites “the test strip having only two electrodes disposed within the sample space, wherein the two electrodes include a working and counter electrode.” The specification does not contain support for a working or counter electrode as there is no mention of any designation for the disclosed electrodes. The specification does not contain support for the test having only two electrodes disposed within the sample space or wherein the two electrodes include a working  and a counter electrode. Applicant is required to cancel the new matter in reply to this Office Action. 
Claims 28-34 and 36-40 are rejected as dependent thereon.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27-34 and 36-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 recites the limitation "the sample space" in lns 1, 6, 7, 10.  There is insufficient antecedent basis for this limitation in the claim.
Claims 28-34 and 36-40 are rejected for their dependency on claim 27.
Claim 30 recites the limitation "the sample space" in ln. 3. There is insufficient antecedent basis for this limitation in the claim.
Claims 31-33 are rejected for their dependency on claim 30. 
Claim 34 recites the limitation "the sample space" in ln. 3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 37 and 38 are rejected for their dependency on claim 34. 


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 27-34 and 36-40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sook et al. (WO 2010/095787A1) and further in view of Bhullar et al (US2005/0019212). 

Regarding claim 27, Sook teaches a method for encoding characteristic information on a test strip (a method for manufacturing a biosensor having a code electrode, para. [33], [65], Figs. 3 and 4 OR Figs. 18 and 19), the test strip having only two electrodes disposed within the sample space (a working electrode 12 and a reference electrode 13, para. [33], [54], [65], Figs. 7 and 8, code electrode 21 shown on upper substrate 17 and therefore within a different space of the sample path; Examiner notes that a sample space is an arbitrary area with no defined boundaries).
Sook teaches wherein the electrodes are a working electrode 12 and a reference electrode 13. Therefore, Sook fails to teach a counter electrode. 
However, both two electrode (working and reference/counter) and three (working, reference and counter) electrode configurations for electrochemical biosensor test strips were well known at the time of the invention, the three electrode biosensor having a reference electrode separate from a counter electrode. Bhullar teaches an electrochemical test strip (abstract) and that the term “counter electrode” refers herein to an electrode that is paired with the working electrode and through which passes an electrochemical current equal in magnitude and opposite in Sign to the current passed through the working electrode. The term “counter electrode” is meant to include counter electrodes which also function as reference electrodes, para. [0082]. 
Therefore it would have been obvious before the effective filing date of the invention to one of ordinary skill in the art to use the reference electrode of Sook as a dual reference counter electrode as taught by Bhullar with a reasonable expectation of success of performing electrochemical measurements. 
Examiner notes that the limitation “the test strip having a double layer capacitance (DLC) when sample covers the working and/or counter electrodes in the sample space” does not require a step in which sample covers the electrode. Examiner interprets the limitation to require that IF a sample were to cover the working and/or counter electrodes in the sample space, a double layer capacitance would be present on the test strip. It is the examiner’s position that a charged double layer would form on the electrodes when in contact with a liquid sample since the Applicant at page 5 (c) states the double layer refers to the charged layers which form at a conductor/electrolyte interface as a result of adsorption of ions on the conductor surface causing a localized layer of neutralizing mirror charges in the conductor to form near the solid surface and that the double layer is formed at each electrode in an electrochemical test strip when a liquid sample is present in contact with the electrode, whether or not a potential is applied. Since both the Applicant and Modified Sook teach an electrochemical test strip with a working electrode and counter electrode, a double layer capacitance would inherently be present on the working electrode and/or counter electrode of Modified Sook when sample covers the working and/or counter electrode in the sample space, absent any evidence to the contrary. See MPEP § 2112.
Sook teaches the method comprising performing a step to control or alter a variable within the sample space (code electrode 21 for providing sensor information is formed in the biosensor 10 to be in contact with the reagent reaction layer, para. [0056], the area of the code electrode 21 in each biosensor which in contact with the reagent reaction layer 14 is subject to a patterning process, and the resulting area of the code electrode 21 differs in each biosensor according to the sensor information, para. [65]) which impacts the DLC (it is the examiner’s position that changing the area of the code electrode being in contact with the reagent would impact the capacitance of the double layer when sample covers the working and counter electrodes in the sample space; para. [61] discloses when the working voltage is applied to the working electrode 12 and the sample is injected into a sample inlet port 18a of the biosensor, a current value that the measuring device reads from the code electrode varies according to the contact area of the code electrode 21). Examiner again notes that the limitation “which impacts the DLC” does not require sample to cover the working and counter electrodes in the sample space but rather IF sample were to cover the working and counter electrode, a measured value representative of the capacitance of the double layer would be impacted. 
Sook teaches wherein the step is performed during manufacture of the test strip and prior to introduction of sample to the sample space (patterned and formed, paras. [58]-[ 60]).
The limitation “such that the DLC falls within a range of values” does not require sample to cover the working and counter electrodes in the sample space but rather IF sample were to cover the working and counter electrode, the DLC falls within a range of values. It is the examiner’s position that changing the area of the code electrode being in contact with the reagent would impact the capacitance of the double layer when sample covers the working and counter electrode and thereby would fall into some range of values. Para. [61] discloses when the working electrode is applied to the working electrode 12 and the sample is injected into a sample inlet port 18a of the biosensor, a current value that the measuring device reads from the code electrode varies according to the contact area of the code electrode 21) such that the value falls within a range of values (biosensors are classified into A, B, and C codes for example according to the sensor information such as correction information, the type of biosensor etc, which the measuring device can distinguish after the code electrodes 21 are formed during manufacturing of the biosensor 10, para. [65]). 
The limitation “thereby encoding characteristic information on the test strip” is an intended result of the overall method steps and therefore given negligible patentable weight. In method claims, it is the overall method steps that are given patentable weight not the intended result thereof because the intended result does not materially alter the overall method. In method claims, the intended result is not given patentable weight when it simply expresses the intended result of a process step positively recited (MPEP § 2111.04). In any case, Sook teaches encoding characteristic information on the test strip (the measuring device can distinguish the biosensors 10 based on the sensor information according to the contact area information between the reagent reaction layer 14 and the code electrode 21, para. [64]). 

Regarding claim 28, Sook teaches wherein the characteristic information is information reflecting a characteristic of the test strip at the time of manufacture of the test strip (biosensors are classified into A, B, and C codes for example according to the sensor information such as correction information, the type of biosensor etc, which the measuring device can distinguish after the code electrodes 21 are formed during manufacturing of the biosensor 10, para. [65]).

Regarding claim 29, Sook teaches wherein the characteristic information encoded on the test strip is information selected from the group consisting of: calibration information, product identification, assay type (biosensors are classified into A, B, and C codes for example according to the sensor information such as correction information, the type of biosensor etc, which the measuring device can distinguish after the code electrodes 21 are formed during manufacturing of the biosensor 10, para. [65]).

Regarding claim 30, Sook teaches wherein the step of controlling or altering the variable comprises the step of controlling or altering the surface of an electrode within the sample space of the test strip (the area of the code electrode 21 in each biosensor which in contact with the reagent reaction layer 14 is subject to a patterning process, and the resulting area of the code electrode 21 differs in each biosensor according to the sensor information, para. [65]).

Regarding claim 31, Sook teaches wherein a two-dimensional surface area, a three-dimensional surface area, and/or an effective area of the surface of the electrode is controlled or altered (the area of the code electrode 21 in each biosensor which in contact with the reagent reaction layer 14 is subject to a patterning process, and the resulting area of the code electrode 21 differs in each biosensor according to the sensor information, para. [65]).

Regarding claim 32, Sook teaches wherein the characteristic information is information reflecting a characteristic of the test strip at the time of manufacture of the test strip (biosensors are classified into A, B, and C codes for example according to the sensor information which the measuring device can distinguish after the code electrodes 21 are formed during manufacturing of the biosensor 10, para. [65]) and wherein the characteristic information encoded on the test strip is information selected from the group consisting of: calibration information, product identification, assay type (such as correction information, the type of biosensor etc.. para. [65]).

Regarding claim 33, Sook teaches wherein the characteristic information encoded on the test strip is information selected from the group consisting of: calibration information, regional or country coding, product identification, customer identification, assay type, and date of manufacture (such as correction information, the type of biosensor etc., para. [65]). 

Regarding claim 34, Sook teaches wherein the step to control or alter a variable comprises a step of controlling or altering the type and/or concentration of the reagent (a laser beam is irradiated so as to remove the specific region of the code electrode 21 together with the reagent reaction layer 14, para. [70]). Sook teaches a reagent disposed within the sample space (a laser beam is irradiated so as to remove the specific region of the code electrode 21 together with the reagent reaction layer 14, Fig. 3, reagent layer shown in sample space, para. [70]).
Sook is silent with respect to the composition of the reagent and therefore fails to specifically teach wherein the concentration of mediator is controlled/altered and wherein the mediator is present in the reagent. 
However, Sook teaches that typically the reagent is an enzyme reaction layer including a hydrophilic polymer, an oxidoreductase and an electron acceptor (mediator) at para. [13] and wherein the substrate in the sample reacts with an enzyme and is oxidized, and thus the electron acceptor is reduced. Sook teaches an oxidation current obtained when the reduced electron acceptor is electrochemically oxidized is measured by the measuring device, thereby obtaining the concentration of the substrate contained in the sample (para. [13]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the reagent of Sook to include (electron acceptor) mediator as taught by Sook with a reasonable expectation of success to facilitate analyte detection. Examiner interprets the teachings of Modified Sook to meet the limitation wherein the step to control or alter a variable within the sample space which impacts a measured value representative of the capacitance of the double layer when sample covers the electrodes in the sample space comprises the step of controlling or altering the concentration mediator, since controlling/altering the effective area of the reagent layer would change the concentration of the mediator in the sample space.


Regarding claim 36, Sook teaches wherein the step to control or alter a variable comprises controlling or altering the material of construction of an electrode within the sample space (the area of the code electrode 21 in each biosensor which in contact with the reagent reaction layer 14 is subject to a patterning process, and the resulting area of the code electrode 21 differs in each biosensor according to the sensor information, para. [65]; Examiner interprets controlling/altering the area of the electrode to meet the limitation controlling/altering the material of construction of an electrode since the material of the electrode is patterned to yield the area).


Regarding claim 37, Sook teaches wherein the characteristic information is information reflecting a characteristic of the test strip at the time of manufacture of the test strip (biosensors are classified into A, B, and C codes for example according to the sensor information which the measuring device can distinguish after the code electrodes 21 are formed during manufacturing of the biosensor 10, para. [0065]) and wherein the characteristic information encoded on the strip is information selected from the group consisting of. calibration information, product identification, assay type (such as correction information, the type of biosensor etc. [0065]).

Regarding claim 38, Sook teaches wherein the characteristic information encoded on the strip is information selected from the group consisting of: calibration information, product identification, assay type (such as correction information, the type of biosensor etc. [0065]).

Regarding claim 39, Sook teaches wherein the characteristic information is information reflecting a characteristic of the test strip at the time of manufacture of the test strip (biosensors are classified into A, B, and C codes for example according to the sensor information which the measuring device can distinguish after the code electrodes 21 are formed during manufacturing of the biosensor 10, para. [65]) and wherein the characteristic information encoded on the strip is information selected from the group consisting of: calibration information, product identification, assay type (such as correction information, the type of biosensor etc. [0065])

Regarding claim 40, Sook teaches wherein the characteristic information encoded on the strip is information selected from the group consisting of: calibration information, product identification, assay type (such as correction information, the type of biosensor etc. [0065])

Response to Arguments
In the arguments presented on pages 5 and 6 of the amendment, the applicant argues the claims are directed to test strips having two electrodes present within the sample space and do not make use of a third electrode to alter any variable. Applicant asserts  the art of record fails to teach or suggest such methods. 
Examiner respectfully disagrees. Examiner respectfully disagrees. Firstly, examiner notes the rejection under 112(a) put forth above regarding the working and counter electrode and only two electrodes present. Secondly, it is the examiner’s position that the sample space is an arbitrary area with no bounds and therefore Sook’s teaching of an electrode on side and two electrodes on the other side of the reagent meet the limitation that the working electrode and counter electrode are within the sample space when the sample space is defined to be on the lower substrate. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIS R KESSEL whose telephone number is (571)270-7698. The examiner can normally be reached Monday-Thursday, 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun G. Sajjadi can be reached on (571) 272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARIS R. KESSEL
Primary Examiner
Art Unit 1699



/MARIS R KESSEL/Primary Examiner, Art Unit 1699